t c memo united_states tax_court natalya guterman petitioner v commissioner of internal revenue respondent docket no filed date p and her husband jointly filed a federal_income_tax return in date r had already determined a deficiency in p’s federal_income_tax for as well as additions to tax pursuant to sec_6651 and and a i r c held p is liable for the deficiency and all of the additions to tax natalya guterman pro_se brooke s laurie for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in federal_income_tax and additions to tax that respondent determined for petitioner’s tax_year all issues related to the deficiency were stipulated orally at trial and in a stipulation of settled issues filed at the start of trial in her brief petitioner concedes that she is liable for an addition_to_tax under sec_6654 a for failing to make estimated_tax payments the issues remaining for decision are whether petitioner is liable for additions to tax under sec_6651 and findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings petitioner timely filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for the tax_year respondent granted an extension until date thereafter petitioner timely filed a form_2688 application_for additional extension of time to file 1all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue the rule reference is to the tax_court rules_of_practice and procedure u s individual_income_tax_return respondent granted an additional extension until date petitioner made a dollar_figure tax payment on date but she did not file a return on date respondent issued petitioner a notice_of_deficiency among other things respondent indicated that she was liable for a dollar_figure addition_to_tax under sec_6651 for failing to file a timely return and a dollar_figure addition_to_tax under sec_6651 for failing to make timely tax_payments petitioner filed the petition in this case on date she resided in california at that time on date she submitted with her husband mikhail guterman a joint form_1040 u s individual_income_tax_return for although respondent’s notice_of_deficiency had been based solely on petitioner’s income and deductions the joint_return included her husband’s income and deductions as well petitioner made additional tax_payments when she filed the return and thereafter after considering petitioner and her husband’s joint_return respondent filed an amendment to answer on date asserting an increased total deficiency respondent also indicated that the addition_to_tax under sec_6651 should be increased to dollar_figure and that the addition_to_tax under sec_6651 should be increased to an amount to be computed based on the deficiency and the payments made by petitioner and petitioner’s husband a trial was held on date in san francisco california opinion i burden of production pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for additions to tax to meet that burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant addition_to_tax see 116_tc_438 ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return the amount of the addition is equal to percent of the amount of tax required to be shown on the return for every month or fraction thereof during which such failure continues up to a maximum of percent id when the additions to tax under sec_6651 and are both applicable in the same month the amount of the addition_to_tax under sec_6651 is reduced to percent so that the total addition_to_tax does not exceed percent sec_6651 the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure_to_file a timely return is due to reasonable_cause and not willful neglect reasonable_cause is shown if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs respondent has met the burden of production with respect to this addition_to_tax by providing a form_4340 certificate of assessments payments and other specified matters reflecting that petitioner did not file a return for until date--well beyond the due_date petitioner concedes that she did not file a timely return but argues that her failure_to_file was due to reasonable_cause placing most of the blame on richard di bernardo petitioner and her husband’s certified_public_accountant c p a who suffered from an illness and was unable to complete the return in a timely manner citing 469_us_241 petitioner acknowledges that reliance on an agent does not constitute reasonable_cause she asserts nevertheless that she did not merely rely on mr di bernardo but together with her husband took affirmative steps to ensure that the return was timely filed that those steps ultimately proved ineffective petitioner states was a result of circumstances beyond her control the first of petitioner’s affirmative steps was to follow up with mr di bernardo--by telephone e-mail and in person--about the status of the anticipated joint_return mr di bernardo was unresponsive though causing petitioner at one point to file a missing persons report with the police in an attempt to locate him her second step was to attempt to work with another c p a robert kaplan petitioner asserts that this proved difficult if not impossible because her and her husband’s records were in mr di bernardo’s possession had been stolen or were otherwise unavailable petitioner’s third step was to attempt to recreate the necessary records by using bank and credit card statements and hiring a bookkeeper to assist her it is unclear how successful these efforts were but they were ultimately unnecessary because at some point petitioner reestablished contact with mr di bernardo who completed the return over a period of months petitioner’s fourth step was to assist mr di bernardo in accelerating the completion of the joint_return including letting him work out of her home so he would not have to commute despite her assistance mr di bernardo testified that his illness caused him to be extremely unproductive he stated that he nevertheless encouraged petitioner and her husband not to transfer their business to another c p a because of the experience he had preparing their returns the measures allegedly taken by petitioner appear at first blush to have been the types of measures that an ordinarily prudent person might have taken in those circumstances but that is not the end of the matter whenever a deadline is involved timing becomes a critical factor if petitioner did not act soon enough she cannot be said to have exercised ordinary business care and prudence see eg 302_f2d_42 10th cir sustaining a penalty under a predecessor to sec_6651 where the taxpayer relied on an accountant even though the accountant was suffering from a medical_condition and was not filing the taxpayer’s returns affg 35_tc_601 the time for action with respect to sec_6651 is particularly brief because the maximum addition_to_tax is imposed if a taxpayer files a return more than months after its due_date see missall v commissioner tcmemo_2008_258 klein v commissioner tcmemo_2007_325 see also sec_6651 there is no indication that petitioner did anything in the time leading up to the date filing deadline and in the months thereafter to ensure that the return was timely filed she appears to have simply waited for mr di bernardo which she acknowledges does not constitute reasonable_cause see united_states v boyle supra pincite although she argues that she took affirmative steps to ensure the filing of the return her argument is unpersuasive e-mails from her to mr di bernardo in suggest that her affirmative steps occurred well beyond the period during which she could have acted to avoid an addition_to_tax under sec_6651 accordingly petitioner has failed to show that her failure_to_file was due to reasonable_cause we will therefore sustain respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return the amount of the addition is equal to percent of the amount of tax_shown_on_the_return for every month or fraction thereof during which such failure continues up to a maximum of percent sec_6651 c the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question 2in a date e-mail petitioner indicated that her husband wanted to start working on the return with mr di bernardo on date e-mails in date reminded mr di bernardo that petitioner needed him to begin working on her and her husband’s return and also informed him that she had received a letter from the internal_revenue_service concerning estimated_tax payment penalties related to her tax_year on date petitioner suggested that mr di bernardo might start working on the and returns as early as date finally in a date e-mail she expressed frustration with mr di bernardo’s unresponsiveness and threatened to hire another c p a if he did not respond by date 127_tc_200 affd 521_f3d_1289 10th cir the sec_6651 addition_to_tax is not imposed if the taxpayer proves that the failure to pay is due to reasonable_cause and not willful neglect reasonable_cause for failing to pay is shown if the taxpayer exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301 c proced admin regs respondent has met the burden of production with respect to the sec_6651 addition_to_tax by presenting a form_4340 reflecting that petitioner filed a return showing her tax_liability for and that petitioner did not timely pay the amount of tax shown on that return petitioner does not dispute this but argues that the failure to pay was due to reasonable_cause specifically she asserts that she did not know how much tax was owed at the time payment was due and believed that her dollar_figure payment on date was sufficient to cover the liability 3although petitioner and her husband filed the joint_return after respondent issued the notice_of_deficiency for that year we will not disregard the return in this case see wolcott v commissioner tcmemo_2007_315 n distinguishing 121_tc_308 under similar circumstances petitioner’s argument is not persuasive petitioner did not know how much tax was owed because she failed to complete the return in a timely manner as noted above that failure was not due to reasonable_cause but rather to her own lack of diligence petitioner’s lack of diligence in completing the return cannot constitute reasonable_cause for failing to timely pay the tax due in addition petitioner has not alleged that she was unable to pay the tax ultimately shown on her late-filed joint_return or that she would have suffered undue_hardship if she had paid that amount on the due_date accordingly we will sustain respondent’s determination that petitioner is liable for the sec_6651 addition_to_tax the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
